Citation Nr: 1420674	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-11 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for squamous cell carcinoma of the vocal cords. 


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran); Veteran's Spouse


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1968 to June 1971.  The Veteran served in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the VA Regional Office (RO) in Roanoke, Virginia, in which the RO, in pertinent part, established the rating for squamous cell carcinoma as non-compensable six months after discontinuance of treatment.

In October 2012, during the appeals process, the Veteran reported the recurrence of cancer.  In October 2012, the Veteran also testified in a Travel Board hearing in Roanoke, Virginia, before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was remanded by the Board in January 2014 for additional development.  The Veteran was provided a supplemental statement of the case in February 2014.  The remand instructions were completed, and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussion regarding the RO's compliance with the February 2014 Board Remand is included in the Duties to Notify and to Assist section below.


FINDINGS OF FACT

1.  The RO complied with the procedural requirements for establishing a non-compensable disability rating for squamous cell carcinoma of the vocal cords on December 1, 2010, after discontinuance of treatment, to include providing the Veteran with a VA examination.

2.  The evidence of record, lay and medical, showed treatment for the malignancy had been completed, and the malignancy was in full remission for 10 months, warranting establishment of a non-compensable rating from December 1, 2010, for service-connected squamous cell carcinoma of the vocal cords.

3.  For the rating period from December 1, 2010 through August 28, 2012, there was no evidence of recurrence of squamous cell carcinoma of the vocal cords.

4.  The Veteran was diagnosed with a recurrence of squamous cell carcinoma of the vocal cords on August 29, 2012.

5.  The Veteran underwent a total laryngectomy on September 12, 2012.

6.  On September 12, 2012, the Veteran's squamous cell carcinoma of the vocal cords was completely excised by the total laryngectomy, with clear surgical margins and no metastic cancer in the lymph nodes.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for squamous cell carcinoma of the vocal cords for the rating period from December 1, 2010 through August 28, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.97, Diagnostic Code 6819 (2013).

2.  The criteria for a 100 percent rating for squamous cell carcinoma of the vocal cords for the rating period from August 29, 2012 through March 31, 2013 have been met.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 4.1, 4.97, Diagnostic Code 6819 (2013).

3.  The criteria for a compensable rating for squamous cell carcinoma of the vocal cords for the rating period from April 1, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.14, 4.97, Diagnostic Code 6819 (2013).

4.  The criteria for a 100 percent rating for a total laryngectomy, a residual of squamous cell carcinoma of the vocal cords, from April 1, 2013, have been met.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 4.1, 4.97, Diagnostic Code 6518 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the RO provided notice in August and September 2009 prior to the initial adjudication of the claim.  The Veteran was notified of the evidence necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  Notice letters also informed the Veteran how disability ratings and effective dates are assigned.  In July 2010, the Veteran was provided notice of the pending decrease in his temporary 100 percent rating for squamous cell carcinoma of the vocal cords.  38 C.F.R. § 3.105(e).  The Veteran also was provided a statement of the case in March 2012.  The Veteran was notified of the Board's remand, invited to submit additional evidence, and provided a supplemental statement of the case in February 2014.  

The Board also notes, under the provisions of 38 C.F.R. § 3.105(e), that notice of the decrease of the 100 percent rating for squamous cell carcinoma of the vocal cords 60 days prior to the December 1, 2012 effective date was not required because there was no reduction in the compensation payments.  See Tatum v. Shinseki, 24 Vet. App. 139, 143 (2010); see also O'Connell v. Nicholson, 21 Vet. App. 89, 92-94 (2007).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA also satisfied its duty to assist the Veteran in the development of the claim.  VA treatment records, private treatment records, and lay statements have been associated with the claims file.  Specifically, private treatment records showing the date of diagnosis of a recurrence of squamous cell carcinoma in August 2012 and treatment following, as directed by the Board Remand, have been associated with the claims file.  The Veteran provided testimony in a Travel Board hearing in October 2012.

The Veteran was afforded a VA medical examination prior to the rating effective December 1, 2010.  The Board acknowledges, however, that the Veteran was not afforded a VA medical examination prior to the rating that became effective March 12, 2013.  Nonetheless, the Board finds that a VA examination is not necessary in order to decide the matter.  In this case, there is no prejudice to the Veteran because there is competent evidence of record to decide the claim.  The competent evidence of record demonstrates the squamous cell carcinoma was excised by the total laryngectomy, and there was no metastasis.  Moreover, in this decision, immediately following the date of the expiration of the rating based on squamous cell carcinoma (March 31, 2013; rated under Diagnostic Code 6819), beginning April 1, 2013, the Board is granting a 100 percent rating based on the residual of total laryngectomy (Diagnostic Code 6518), resulting in continuance of the maximum schedular disability rating of 100 percent, as well as special monthly compensation.   

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.

Disability Rating Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition it is necessary to consider the complete medical history of the veteran's condition.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2013).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of the earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court held that the critical element was that the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Squamous Cell Carcinoma of the Vocal Cords

The Veteran is in receipt of a non-compensable (0 percent) rating for service-connected squamous cell carcinoma of the vocal cords, effective December 1, 2010, properly rated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6819.  (A separate rating for the residual of laryngitis, which has been granted and rated as 30 percent disabling under Diagnostic Code 6516, is not an issue on appeal.)

Under Diagnostic Code 6819, neoplasms, malignant, any specified part of the respiratory system exclusive of skin growths are rated 100 percent disabling.  A rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rate on the residuals.


Rating period from December 1, 2010 to August 28, 2012:

After review of the evidence, lay and medical, the Board finds that the RO complied with the procedural requirements for establishing a non-compensable rating for the residuals of squamous cell carcinoma of the vocal cords on December 1, 2010, after discontinuance of treatment, to include providing the Veteran with a VA examination and notice of the pending decrease.  38 C.F.R. §§ 3.105(e), 4.97.  The Board further finds that evidence of record, lay and medical, showed treatment for the malignancy had been completed, and the malignancy was in full remission for 10 months, warranting establishment of a non-compensable rating from December 1, 2010 for residuals of the service-connected squamous cell carcinoma of the vocal cords.  In a VA examination in May 2010, the Veteran reported that the last procedure or treatment for the malignancy was surgery in August 2009.  The VA examiner found that the malignancy was in full remission with no swallowing issues, voice stable, normal direct laryngoscopy, and no lymphademopathy.  The laboratory results were normal for someone with a history of cancer and radiation therapy.

For the rating period from December 1, 2010 to August 28, 2012, the Board finds there was no evidence of recurrence of the squamous cell carcinoma of the vocal cords.  A private treatment report for October 2009 specifically noted that the Veteran had no evidence of recurrent cancer at that time.  As the effective date for a non-compensable rating (December 1, 2010) was established well beyond six months after cessation of any surgical or other therapeutic procedure (August 2009), and there was no evidence of recurrent cancer during this time, the Board finds that a compensable rating for squamous cell carcinoma of the vocal cords for the rating period from December 1, 2010 to August 28, 2012 is not warranted.

Rating period from August 29, 2012 to March 31, 2013:

After review of the evidence, lay and medical, the Board further finds that the Veteran was diagnosed with a recurrence of squamous cell carcinoma of the vocal cords on August 29, 2012, and underwent a total laryngectomy on September 12, 2012.  Private treatment records for August 2012 show the Veteran was diagnosed with T4 recurrence of "glottic cancer," and the only treatment option available was a total laryngectomy.  The Veteran also underwent a bilateral modified neck dissection to be sure there was not metastatic disease in the lymph nodes.  The private physician noted that at that time there was no evidence of distant spread of the disease.

As such, the Board finds that a 100 percent rating for squamous cell carcinoma of the vocal cords is warranted from August 29, 2012, date of diagnosis of the recurrence, to March 31, 2013, last day of the month six months beyond the discontinuance of treatment.  38 U.S.C.A. § 5112; 38 C.F.R. § 4.97.

Rating period from April 1, 2013:

After further review of the evidence, lay and medical, the Board also finds that the Veteran's squamous cell carcinoma of the vocal cords was completely excised by the total laryngectomy in September 2012 with clear surgical margins and no metastic cancer in the lymph nodes.  Where there is no local recurrence or metastasis six months after discontinuance of treatment, the 100 percent rating for the service-connect squamous cell carcinoma of the vocal cords should be decreased to zero percent, and the Veteran should be rated on residuals of the cancer.  In this case, the Veteran underwent a total laryngectomy, which is rated as 100 percent disabling under Diagnostic Code 6518.  See 38 C.F.R. § 4.97.  Therefore, a non-compensable rating for squamous cell carcinoma of the vocal cords is warranted from April 1, 2013, and a 100 percent rating for a total laryngectomy is warranted from April 1, 2013.  38 U.S.C.A. § 5112.

The Board acknowledges that the Veteran's August 2012 recurrence of squamous cell carcinoma of the vocal cords alternatively could have been rated as a 100 percent disabling from August 29, 2012, date of the diagnosis, to September 30, 2012, under Diagnostic Code 6819; and then rated on the residual under Diagnostic Code 6518 for the total laryngectomy from October 1, 2012.  38 U.S.C.A. § 5112; 38 C.F.R. § 4.97.  Either way, the Veteran is awarded a 100 percent rating for the malignancy followed by a 100 percent rating for the residual of a total laryngectomy.  As the Veteran's total laryngectomy was the treatment for his recurrence of squamous cell carcinoma of the vocal cords, the Board is precluded from assigning a separate rating for the total laryngectomy under Diagnostic Code 6518, as a residual of the cancer, at the same time as a 100 percent rating for six months following treatment of the malignancy under Diagnostic Code 6819, because to do so would constitute pyramiding.  38 C.F.R. §§ 4.14; 4.97.


ORDER

A compensable rating for squamous cell carcinoma for the rating period from December 1, 2010 to August 29, 2012 is denied; a 100 percent rating for squamous cell carcinoma for the rating period from August 29, 2012 to April 1, 2013 is granted; a compensable rating for squamous cell carcinoma for the rating period from April 1, 2013 is denied; a 100 percent rating for a total laryngectomy from April 1, 2013 is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


